Anderson, L,
after stating the facts as above, delivered the opinion of the court.
Under the facts of this case it becomes necessary to consider one question alone, which goes to the root of the. whole matter, and that is whether the plea of autrefois convict presents a good defense. The indictment was drawn under Code 1906, § 1141, Code 1892, § 1063; Code 1880, § 2787), which provides: “If any state officer or any county officer * * * shall unlawfully convert to his own use any money or other valuable thing which comes to his hands or possession by virtue of his office or employment, or shall not, when lawfully required to turn over such money .or deliver such thing, immediately do so according to his legal obligation, he shall, on conviction, be imprisoned in the penitentiary not more than twenty years, or be fined not more than one thousand dollars, or imprisoned in the county jail not more than one year.”
This statute is an exact transcript of Code 1892, § 1063, and substantially the same as Code 1880, § 2787, except the substitution of the disjunctive “or” for the conjunctive “and” between the words “employment” and “shall,” and the punishment is increased. It is contended on behalf of the state that the statute makes two separate and distinct offenses of the unlawful appropriation of the funds, namely, the unlawful conversion, and the unlawful failure to turn over and deliver; while for the appellant it is claimed that both clauses of the statute define only one offense, - embezzlement, which may be charged and proven in either one of the ways- laid down, the unlawful appropriation, or the unlawful failure to turn over. In construing the statute, it should be borne in mind that embezzlement is a statutory crime. No such offense was known to the common law. 1 Bishop, Crim. Law (8th ed.) § 567; Hemingway v. State, 68 Miss. 371, 8 South. 317.
In the latter case, referring to Code 1880, § 2787, the court *290held that it was the “creation of an offense, prior to- the adoption of that' Code, unknown to our jurisprudence.” Under well-known rules of construction, a criminal statute is strictly construed in favor of the defendant, and so when in derogation of the common law, and against the making of two separate and distinct offenses of the same act — double punishment, which must be clearly within the language and intendment of the statute. Of the purpose of this statute, the court uses the following language in the Hemingway case, supra: “It is at once a collection law and a penal statute. Its terms show unmistakably that it was designed to prevent unlawful (not fraudulent and felonious) conversions by officers, trustees, agents, attorneys, bankers, and others, and to coerce the paying over immediately, when required to do so, according to tire legal obligation of the offender. It was intended to punish the unlawful (not fraudulent and felonious) conversion and not paying over immediately when required to do so. There must be both an unlawful conversion and, joined or added thereto, a failure immediately to pay over the thing converted when required. Where there has been an unlawful conversion, under this section, and an immediate restoration when required, the offense does not exist. It is a conversion without wilful and felonious intent which is created an offense — a rirerely unlawful conversion and a refusal or failure to restore which this section defines and punishes.”
Evidently the purpose of the legislature in substituting, in Code 1892, § 1063, Code 1906, § 1141, the disjunctive “or” between the first-and second clauses of the statute, instead of “and,” was to make it easier to prove the unlawful conversion, so that it could be proven either under the first clause, by. showing an unlawful appropriation, or under the second clause, by showing an unlawful failure to turn over. The statute is designed for the security of the funds in the hands of the fiduciary. *291That was the end sought to be accomplished. The object was to punish for an unlawful appropriation to his own use, and this may be done by showing either an unlawful conversion or an unlawful failure to turn over when required by law so to do. Both are denounced by the statute as one embezzlement, which may be charged and proven in either one of two ways, When it is charged and proven, and there is a conviction - under, one clause of the statute, the defendant cannot be convicted under the other clause 'for embezzlement of the same funds, or any part thereof. There is nothing in the statute which indicates a design to create two offenses and inflict double punishment. In State v. Gillis, 75 Miss. 331, 21 South. 25, this language is used: “Under section 1063 of the Code of 1892, the use of the word ‘or,’ instead of ‘and,’ makes either of these things a felony,” However, that statement was dictum. In construing the indictment in that case, the court held that its purpose was to charge an unlawful conversion by the defendant, by charging failure to pay over the funds as required by the decree of the court, thus indicating that there was only one crime which could be alleged and proven under either clause of the statute.
In view of the facts of this case, and the holding that the statute makes only one offense of the unlawful misappropriation of the same fund, under the authority of State v. Gaston, 96 Miss. 183, 50 South. 569, the judgment is reversed, and appellant discharged from further prosecution.

Reversed.

Smith, J., dissented.